Case 3:20-mj-00008-CLB Document1 Filed 01/28/20 Page 1 of 7

 

United States of America ~

“in. violation of the: following mile, United States Cou, Section(s)
BEE ABOVE...

- Kiry K. Gray. .
NAME OF ISSUING OFFICER

UNITED STATES DISTRICT COURT
_CENTRAL DISTRICT OF CALIFORNIA

casenunper = 3 20-MJ- 0008- CLB

7 — _ Platntiff(s) ° GR fi 9907

JASON MACDONALD, - - WARRANT FOR ARREST

akas Brian Conn | Brandon T: artaglia, James R. Thonias

 

Defendant(s)
TO: UNITED STATES MARSHAL AND ANY AUTHORIZED UNITED s" TATES OFFICER

you ARE HEREBY COMMANDED t to ar’ rest _ JASON MACDONALD,
~akas Brian. Conn, Brandon Tartaglia, James R. Thomas -

and bring him/her forthwith to the nearest Magistrate Judge to answer a(n): 8 Complaint / Indictment
o Information. .o Order of Court... Probation Violation’ Petition. - a a Yiclation, Notice
Cuneging h hinv/her with: (ENTER DESCRIPTION OF OFFENSE BELOW).

3 18: US. C. 8 641; "Theft of Gover nment Property exceeding $1, 7000

 

— FILED a EE "RECEIVED

couse PT OF RECORD

AN 28 200

 

 

 

 

~ CERKUSDISTRNGT COURT a

DISTRICT OF NEVADA

 

—— ENTERED __ SERVED ON |

 

 

    

cnn

January. 10, 2020 LOS ANGBI, ES. CAL IFORNIA
“v.-DATE-AND LOCATION OF ISSUANCE

  

 

BY, STEVE. KIM eee
“NAME OF JUDICIAL OFFICER Se

 

 

 

ae 3 * a = ee

oO rH WARRANT. WAS RECEIVED AND EXEOUTED WITH THE ARREST OF: THE'ABOVENAMED DEFENGANT AT 7 LOCATION. : 7 eS

 

 

BATE RECEIVED
Saar aT

. DESGRIPTIVE INFORMATION FOR DEFENDANT _ sinuses BEM neermnmmnmnnmnnmnngreomemnrnagaeiienin *
CONTAINED ON PAGE TWO oo, SIGHATGRE: ER ———e

  

 

 

 

 

 

OR 12 (OR/04) - 7 oS : oo . - oo: PAGE FOF2 ,

“UNITED STATES DISTRICT COURT,

 

 

 

 
10

ad

12

43 I
4a)
15 |
: 16.
17 fl
ie |
19 |
20)

21

22
24.
as
26

27 |}

28

Case 2:20-cr-00018-CJC Document1 Filed 01/10/20 Page 1lof6 Page ID #1

|| UNITE

aka.

Names R. Thomas,”

Case 3:20-mj-O0008-CLB Document1 Fil

UNITED STATES DISTRICT COURT
FOR THR CENTRAL DISTRICT OF CALTFORRTR,
October 2019 Grand,

D STATES OF AMERICA, |. CR fe.

- Plaintiefy, | tNop

Ve [18 U.

‘Brandon Tartaglia,” ane

 

oo. Defendant.

 

 

 

Ce Epo

The Grand Tary charges:
COUNTS ONE THROUGH SIX.
~[18. u.sic. '§ 1344 (2)

INTRODUCTORY ALLEGATIONS oo

 

At. times. relevant - £6 this Indictment:

1. Wells Fargo. Bank, National ABO

ia financial dnstitution insured by’ the Federal Deposit Insuzanes

ration.

po ee Oo and Attempted Bank Fraud; -18
}JASON MACDONALD, 2 0 0 ow | eee.
“Brian: ‘Conti, ee ne Property Bxeceding $1,000)"

ed 01/28/20 Page 2 of 7

 

ow he

   

ae

 

LOTMENT.

S.C. § 1344(2): Bank Fraud.

-§ 641: Theft of Government

el ation (“Wells Fargo”) was

gs7

 

 

 
Ww

10
1a
12
13
14
15
16
1?
13
19
20
al
ae
ao
24
25
26
27
28

 

 

 

Case 3:20-mj-O0008-CLB Document1 Filed 01/28/20 Page 3 of 7
Case 2:20-cr-00018-CJC Document1 Filed 01/10/20 Page 2of6 Page ID #:2

Zs U.S. Bank National Association (“U.S. Bank”) was a
financial institution insured by the Federal Deposit Insurance
Corporation.

B. SCHEME TO DEFRAUD

3. Beginning on an unknown date and continuing through at
least on or about September 4, 2018, in Los Angeles and San Luis
Obispo Counties, within the Central District of California, and
elsewhere, defendant JASON MACDONALD, also known as “Brian Conn,”
“Brandon Tartaglia,” and “James Rk. Thomas,” and others known and
unknown to the Grand Jury, knowingly and with the intent to defraud,
executed and attempted to execute a scheme to obtain moneys, funds,
credits, assets, and other property owned by and in the custody and
control of financial institutions, including Wells Fargo and U.S.
Bank, by means of materially false and fraudulent pretenses,
representations, and promises, and the concealment of material facts.

4, The fraudulent scheme was operated and was carried out, iin
substance, in the following manner:

a. Defendant MACDONALD would obtain counterfeit checks
that bore invalid account numbers. The counterfeit checks purported
to draw on accounts at Wells Fargo, U.S. Bank, and other financial
institutions insured by the Federal Deposit Insurance Corporation.

b, Defendant MACDONALD would knowingly pass these
acunterfeit checks to the United States Postal Service (“USPS”) as
payment for valuable goods and services, including priority-mail
services and postage stamps.

oC. By passing the counterfeit checks to USPS, defendant

MACDONALD caused USPS te pass and attempt to pass the counterfeit

 

 

 
10
11
12
13
14
18
16
L?
18
19
20
21
22
23
24
25
26
al
28

Case 3:20-mj-O0008-CLB Document1 Filed 01/28/20 Page 4 of 7
Case 2:20-cr-00018-CJC Documenti Filed 01/10/20 Page3of6 Page ID #:3

checks to Wells Fargo, U.S. Bank, and other financial institutions
for payment.
ad. By passing these counterfeit checks to USPS, defendant

MACDONALD falsely represented that he was authorized to request
disbursement of moneys and funds under the custody and control of
Wells Fargo, U.S. Bank, and other financial institutions, and
concealed that he was not authorized to request disbursement of those
moneys and funds. Defendant MACDONALD further attempted to
fraudulently induce Wells Farge, U.S. Bank, and other financial
institutions to disburse funds to USPS.

5. Ein total, the fraudulent scheme carried out by defendant
MACDONALD and his co-schemers resulted in an intended loss of
approximately $115,958.

C. EXECUTION OF THE FRAUDULENT SCHEME

 

6. On or about the following dates, in Los Angeles and San
Luis Obispo Counties, within the Central District of California, and
elsewhere, defendant MACDONALD committed the following acts, each of
which constituted an execution and attempted execution of the

fraudulent scheme:

 

 

COUNT DATE ACT

 

ONE 6/28/18 Presented to USPS as payment for goods and
services a counterfeit check in the amount of
approximately $1,356.70 that purported to draw
on @ Wells Fargo account belonging to “J.R.
Marketing, Inc./James R. Thomas’ at a post
office in Los Angeles, California.

 

TWO 7/2/18 Presented to USPS as payment for goods and
services a counterfeit check in the amount of
approximately $1,006.70 that purported to draw
on a Wells Fargo account belonging to “J.R,
Marketing, Inc./James R. Thomas” at a post
office in Culver City, California.

 

 

 

 

 

 

3

 

 

 
NS

10
1d
12
13
14
15
16
1?
18
ig
20
Zi.
22
23
24
ao
26
27
ae

Case 3:20-mj-O0008-CLB Document1 Filed 01/28/20 Page 5 of 7
Case 2:20-cr-00018-CJC Documenti Filed 01/10/20 Page 4of6 Page ID #4

 

COUNT DATE ACT

 

THRER | 7/2/18 Presented to USPS as payment for goods and
services a counterfeit check in the amount of
approximately $506.70 that purported to draw on
a Wells Fargo account belonging to “J.R.
Marketing, Inc./James R. Thomas” at a post
office in Los Angeles, California.

 

FOUR 7/3/18 Presented to USPS as payment for goods and
services a counterfeit check in the amount of
approximately $1,306.70 that purported to draw
on a Wells Fargo account belonging to “J.R,
Marketing, Inc./James R. Thomas” at a post
office in Pasadena, California.

 

FIVE 7/3/18 Presented to USPS as payment for goods and
services a counterfeit check in the amount of
approximately $806.70 that purported to draw on
a Wells Fargo account belonging to “J.R.
Marketing, Inc./James R. Thomas” at a post
office in Pasadena, California.

 

 

SIX 9/4/18 Presented to USPS as payment for goods a
counterfeit check in the amount of
approximately $750 that purported to draw ona
U.S. Bank account belonging to “BT Marketing
Management Inc/Brian Conn” at a post office in
Los Osos, California.

 

 

 

 

 

 

 

 

 
10
1i
12
13
14
15
16
17
18
19
20
21
Ze
23
24
25
26
27
28

 

 

Case 3:20-mj-O0008-CLB Document1 Filed 01/28/20 Page 6 of 7
Case 2:20-cr-00018-CJC Document 1 Filed 01/10/20 Page5of6 Page ID#5

COUNTS SEVEN THROUGH ELEVEN
[28 U.S.C. § 641]

On or about the dates set forth below, in Los Angeles County,
within the Central District of California, defendant JASON MACDONALD,
also known as “Brian Conn,” “Brandon Tartaglia,” and “James R.
Thomas,” knowingly and willfully stole, purloined, and converted to
his own use property and a thing of value of the United States Postal
Service (“USPS”), a department and agency of the United States,
having a value in the aggregate in excess of $1,000, namely, USPS
services and postage stamps, in the following approximate amounts,
from the following locations, to which defendant MACDONALD knew that
he was not entitied, with the intent to deprive the USPS of the use
and benefit of that property and things of value:

//
//
ff
//
//
ff
ff
[if
//
/f
if
/f
//
ff
//

 

 
a

aed!

416
44.

at
13

15 |

“46

17 |b

18

19:
a0.
21 i.

23 11.
24

25

26

27
28

Case 3:20-mj-O0008-CLB Document1 Filed 01/28/20 Page 7 of 7

Case 2:20-cr-00018-CJC Document1 Filed 01/10/20 Page 6 of 6 Page ID #:6

 

COUNT DATE

LOCATION

AMOUNT

 

SEVEN 6/28/18

‘Los Angeles,
California

$1,356, 70

 

BIGHT 78716

iCulver City,
California

$1,006.70

 

NINE BL27F18 |

Los Angeles,
Califernia

$506.70

 

 

i T73718

Pas adena r-
California

$1,306.70

 

|Etaven )7737i8

 

 

 

Pasadena,
| California

“$806.70

 

 

 

 

 

NIGOLA. T. HANNA. -

| United States Attorney o
14 |.

BRANDON D... FOX

Assistant “United Btates Attorney
‘Chief, _ Criminal, - Division. ,

 

- §coPT MW. GARRINGER / :
| Assistant United States Attorney
Deputy Chief, Criminal Diviston

SHAWN J. NELSON
Assistant United States Attorney
Deputy Chief, General Colmes:

. Section | on

a2 qe

CAROLYN. S, SMALL;

Assistant United States Attorney
Major Frauds Section

A TRUS, BILL

fh

| Foreparson

 

 
